 

 

 

USDS §DNY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

‘ DA'I'B mmi

17“Cv-9429 (JGK)

IN RE: NEELAM TANEJA

 

 

 

MEMORANDUM OPINION &
L~ER

 

 

JOHN G. KOELTL, District Judge:

The pro se debtor, Neeiam Taneja, moves for a rehearing,
alleging that the Court overlooked documents filed on the
docket, and that this Court’s October 15L 2018, Memorandum
Opinion and Order contradicts previous determinations of this
Court.

The Court construes Taneja's motion as a motion for
reconsideration. Reconsideration of a previous Opinion of the
Court is an “extraordinary remedy to be employed sparingly in
the interests of finality and conservation of scarce judicial

resources.” In re Beacon Assocs. Litig., 818 F. Supp. 2d 69?,

 

701 (S.D.N.Y. 2011) (internal quotation marks omitted). To
succeed on a motion for reconsideration, the movant carries a
heavy burden. The movant must show “an intervening change of
controlling law, the availability of new evidence, or the need

ll

to correct a clear error or prevent manifest injustice. Doe v.

N.Y.C. Dept. of Soc. Servs., 709 F.Zd T82, 789 (Zd Cir. 1983).

 

“The decision to grant or deny a motion for reconsideration

 

rests within the sound discretion of the district court.”

Vincent v. Money Store, No. 03cv2876, 2014 WL 1673375, at *1

 

(S.D.N.Y. April 28, 2014} (internal quotation marks omitted);
see also fn re Application of Furstenberg Fin. SAS, No. 18mc44,
2018 WL 4625802, at *2 (S.D.N.Y. Sept. 26, 2018).

Contrary to Taneja’s assertions, the Court did not overlook
documents filed on the docketr and the Court’s October 15, 2018,
Memorandum Opinion and Order does not contradict prior Opinions
issued in this case. Taneja has not shown “an intervening change
of controlling law, the availability of new evidence, or the
need to correct a clear error or prevent manifest injustice.”

Doe v. N.Y.C. Dept. of Soc. Servs., 709 F.Qd at ?89. Therefore,

 

Taneja has not met the heavy burden required to succeed on a
motion for reconsideration. Accordingly, the motion for
reconsideration is denied. The Clerk is directed to close the
motion at Docket Number 29 and to close this case.
SO ORDERED.
/ ».`_ .

Dated: New York, New fork §§ (;i/?//

october 31, 2018 `-___j__ i_. a a -- 56

John G. Koeltl
United States District Judge

 

 

 

 

